DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 2010/0083757).
Regarding claim 1, Uemura teaches a physical quantity detection circuit comprising: a detection signal generation circuit 13A that generates a detection signal according to a physical quantity based on an output signal of a physical quantity detection element that detects the physical quantity [0020]; an analog/digital conversion 
Uemura teaches that failure diagnosis may work on a plurality of parts that are subjected to failure diagnosis [0030]. Uemura teaches that failure diagnosis signals are not output during a time point when it is determined that a part may be experiencing a normal failure diagnosis [0032]. Uemura remains silent as to wherein the failure diagnosis circuit performs the failure diagnosis at a predetermined timing different from a timing when the reference voltage varies temporarily according to an operation of the analog/digital conversion circuit.
While silent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an operation of the analog/digital conversion circuit as a time period in which normal failure diagnosis may occur and therefore, not output or perform failure diagnosis during this predetermined timing, in order to improve the precision of the failure detection.
Regarding claims 2 and 3, Uemura teaches the physical quantity detection circuit according to claim 1, but remains silent as to wherein the timing when the reference voltage varies temporarily is a timing when the analog/digital conversion circuit starts to sample the detection signal or when the analog/digital conversion circuit ends sampling of the detection signal. However, Uemura teaches that normal failure diagnosis can be 
Regarding claim 4, Uemura teaches physical quantity detection circuit comprising: a physical quantity signal processing circuit that outputs a drive signal for driving a physical quantity detection element which detects a physical quantity and that generates a detection signal according to the physical quantity based on an output signal of the physical quantity detection element [0020]; a reference voltage generation circuit that generates a reference voltage supplied to the physical quantity signal processing circuit [0022]; and a failure diagnosis circuit that performs a failure diagnosis of the reference voltage generation circuit by monitoring the reference voltage and outputs a failure diagnosis signal indicating a result of the failure diagnosis, wherein the failure diagnosis circuit performs the failure diagnosis at a predetermined timing different from a timing when the reference voltage varies temporarily according to an operation of the physical quantity signal processing circuit [0024].
Regarding claim 5, Uemura teaches the physical quantity detection circuit according to claim 4, but remains silent as to wherein the timing when the reference voltage varies temporarily is a timing of at least one of a rising edge and a falling edge of the drive signal. While silent about the cause of the normal failure diagnosis, it is clear that the failure would occur during the operation (input, calculation, or output).
Regarding claim 6, Uemura teaches the physical quantity detection circuit according to claim 4, but remains silent as to further comprising: a control circuit that generates a control signal for controlling the physical quantity signal processing circuit, 
Regarding claim 7, Uemura teaches a physical quantity detection circuit according to claim 1, wherein the failure diagnosis circuit includes an abnormality determination circuit that determines whether or not the reference voltage is abnormal and outputs an abnormality determination signal indicating a determination result, and a failure diagnosis signal output circuit that acquires the abnormality determination signal at the predetermined timing and outputs the failure diagnosis signal. Uemura teaches that failure diagnosis can be connected to all circuits of the failure diagnosis circuit [0030].
Regarding claim 8, Uemura teaches a physical quantity sensor comprising: the physical quantity detection circuit according to claim 1; and the physical quantity detection element [0028].
Regarding claim 9, Uemura teaches a failure diagnosis method of a physical quantity sensor including a physical quantity detection element that detects a physical quantity [0028], a detection circuit that generates a detection signal according to the physical quantity based on an output signal of the physical quantity detection element [0028], an analog/digital conversion circuit that converts the detection signal into a 
Regarding claim 10, Uemura teaches a failure diagnosis method of a physical quantity sensor including a physical quantity detection element that detects a physical quantity, a physical quantity signal processing circuit that outputs a drive signal for driving the physical quantity detection element and generates a detection signal according to the physical quantity based on an output signal of the physical quantity detection element, and a reference voltage generation circuit that generates a reference voltage supplied to the physical quantity signal processing circuit, the method comprising: a failure diagnosis step of performing a failure diagnosis of the reference voltage generation circuit by monitoring the reference voltage and outputting a failure diagnosis signal indicating a result of the failure diagnosis, wherein the failure diagnosis is performed at a predetermined timing different from a timing when the reference 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852